DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dintenfass, U.S. Patent Publication Number 2018/0158156 A1, in view of Davis et al., U.S. Patent Number 10,529,028 B1.

Regarding claim 1, Dintenfass discloses at least one non-transitory computer-readable medium on which are stored instructions that when executed by one or more processing devices, enable the one or more processing devices to perform a method, the method comprising the steps of: receiving from a user one or more virtual-reality images of a structure (figure 3; paragraph 0081, virtual assessment engine is configured to capture an image of features); performing on the image a first image recognition routine, the first image recognition routine identifying in the image a first object of which the structure is comprised (paragraph 0081, virtual assessment engine is conjured to capture an image and perform object recognition and/or optical character recognition on the image of the features to identify the features; paragraph 0043, identify tangible objects in front of the user; identify features of a property, examples of features include structures); 
performing on the image a second image recognition routine, the second image recognition routine identifying in the image one or more defects in the first object (paragraph 0043, identify features such as physical damage or defects; paragraph 0108, identifies foundation damage);
and generating an estimate (paragraph 0044, determine a cost associated with a feature or damage to the property; determine the price of objects; paragraph 0082, calculate the sum of cost associate with features, alternative features, repairs, and/or damage to the property to determine an estimated renovation cost; paragraph 0111, the augmented reality user device generates a property profile; paragraph 0194, features of the property based on size, shape, color, texture, material and/or any other characteristics of the features).
However it is noted that Dintenfass fails to specifically disclose performing on the image a first image recognition routine, and a second image recognition routine different from the first routine, the estimate of a type and quantity of material necessary to remedy the identified one or more defects.
Davis discloses performing on the image a first image recognition routine, the first image recognition routine identifying in the image a first object of which the structure is comprised (col. 25, lines 23-27, ESV, may perform image analysis of the image to determine that the subject of the image, the image may be analyzed using object recognition); performing on the image a second image recognition routine different from the first routine, the second image recognition routine identifying in the image one or more defects in the first object (col. 25, lines 29-34, ESV may compare the current state of the property to a previous state; col. 25, lines 40-42, ESV may be programed to identify any damaged areas of the property in the image, which Examiner interprets as a second image recognition routine, i.e. comparison); generating an estimate of a type and quantity of material necessary to remedy the identified one or more defects (col. 17, lines 40-50, the estimated damage and estimated cost to repair are overlaid on the current view of the property, figure 7, damage size and materials).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Ditenfass, the using image recognition for identifying the object in the image and image comparison with another previous state of the object as disclosed by Davis, to be used to determine, catalog, characterize or quality an extent, severity and/or nature of damage to a property.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invent to include the estimate or cost associated with the damage as disclosed by Dintenfass, the materials and dimensions as disclosed by Davis, to generate all the features required for calculating a cost for repairs.

Regarding claim 2, Dintenfass discloses wherein the first image recognition routine identifies in the image a second object (paragraph 0097, user walks around the property and looks at various features of the property, the augmented reality user device captures images of the property and identifies the different features of the property based on the captured images; paragraph 0108, identifies a damaged window, Examiner interprets damaged window as second object; paragraph 0109, determines a cost associated with identified features and damage to the property).

Regarding claim 3, Dintenfass discloses wherein the method further comprises at least one measured dimension of the second object (paragraph 0109, queries a third-party database to determine the cost associated with the identified features and damage; sends a message identifying the features and/or damage; the message may use descriptors to identify the features and damage; examples of descriptors include, text-based descriptions, names, object descriptors (e.g. type, size, or weight), and/or any other suitable descriptors for identifying the features and damage, Examiner interprets size as inclusive of at least one measured dimension in that a size is defined by dimensions).
	However it is noted that Ditenfass fails to specifically disclose estimating at least on measure dimension of the second object.	
Davis discloses estimating at least one measured dimension of the second object (col. 8, lines 27-30, ESV may be configured to determine, an estimated amount of damages; col. 17, lines 40-41, estimated damage and the estimated cost to repair are overlaid; in figure 7, damages of size 600 square feet and 650 square feet).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the dimensions as disclosed by Ditenfass, estimates of the damage dimensions and repairs to give a user and idea of the total cost relating to the damages.  

Regarding claim 4, Dintenfass discloses wherein the generated estimate is based on the at least one measured dimension of the second object (paragraph 0111, the augmented reality user device generates a property profile 114 that comprises information about the hardwood floors 305, the foundation damage 308, the window damage 312, the noise level, the estimated square footage, any other information or combinations of information; paragraph 0181, data request comprises descriptors for the features; server calculates a total cost associated with the identified features; calculates the sum of costs associated with the features, alternative features, repairs, and/or damage to the property to determine an estimated renovation cost).
	Davis discloses in figure 7, repair cost, damage size and materials.

Regarding claim 5, Dintenfass discloses at least one non-transitory computer-readable medium on which are stored instructions that when executed by one or more processing devices, enable the one or more processing devices to perform a method, the method comprising the steps of: receiving from a user a request (paragraph 0195, receives an indication from the user about which alternative features the user wants to include in a property profile); receiving from an image-capturing device located on the property one or more virtual- reality images depicting at least a portion of the property (paragraph 0193, augmented reality user device triggers the camera to capture an image of the property); identifying in the one or more images one or more defects in the property  (paragraph 0194, identifying the features of the property; paragraph 0195, identified features; figure 3); and communicating one or more characteristics of the one or more defects to the user (figure 3).
	However it is noted that Dintenfass discloses the service of a real estate agent, but fails to specifically disclose receiving from a user a request for performance of a service on a property and identifying based on one or more annotated previously captured images.
	Davis discloses receiving from a user a request for performance of a service on a property (col. 23, lines 53-55, receiving a reference request message from a user computing device; col. 25, lines 65-67, may be configured to identify an insurance policy with the property, at least one field of a claim); identifying based on one or more annotated previously captured images (col. 10, lines 54-65, reference information may refer to data, including text, audio, video and/or image data, that may be stored and may be descriptive of background or reference details about an item, object, user and/or property; col. 227, lines 45-52, public record and non-image historical data on a property may also be displayed for more convenient comparisons, with differences between recorded data and newly-seen images being flagged or otherwise highlighted, e.g. a previously reported square footage that no longer matches because of a new addition).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the request of a property having damage as disclosed by Dintenfass, the request for performance of a service on a property, such as a claim service, as disclosed by Davis, to provide an efficient and effective method of damage or loss on a property. It further would have been obvious to one of ordinary skill in the art at the effective filing data of the claimed information to include highlighting, or annotating, and identifying based on comparison of previously captured images as disclosed by Davis, to conveniently display comparisons such as historical data to flag or otherwise highlight, annotate, differences with newly seen images.

Regarding claim 6, Dintenfass discloses wherein the method further comprises identifying at least one measured dimension of the one or more defects (paragraph 0110, the augmented reality user device measures any other features or characteristics of the property and presents the measurements).
	Davis discloses figure 7.

Regarding claim 7, Dintenfass discloses wherein the method further comprises generating an estimate of a type and quantity of material necessary to remedy the identified one or more defects based on the at least one measured dimension of the one or more defects (paragraph 0181, data request comprises descriptors for the features; server calculates a total cost associated with the identified features; calculates the sum of costs associated with the features, alternative features, repairs, and/or damage to the property to determine an estimated renovation cost; paragraph 0194, features of the property based on size, shape, color, texture, material and/or any other characteristics of the features). 
	Davis discloses figure 7.

Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues, claim 1, the prior art cited fails to disclose performing on the image a first image recognition routine, the first image recognition routine identifying in the image a first object of which the structure is comprised and performing on the image a second image recognition routine, the second image recognition routine identifying in the image one or more defects in the first object.  Examiner responds Davis discloses performing on the image a first image recognition routine, the first image recognition routine identifying in the image a first object of which the structure is comprised (col. 25, lines 23-27, ESV, may perform image analysis of the image to determine that the subject of the image, the image may be analyzed using object recognition); performing on the image a second image recognition routine different from the first routine, the second image recognition routine identifying in the image one or more defects in the first object (col. 25, lines 29-34, ESV may compare the current state of the property to a previous state; col. 25, lines 40-42, ESV may be programed to identify any damaged areas of the property in the image, which Examiner interprets as a second image recognition routine, i.e. comparison).
Applicant argues claim 5.  Examiner responds Dintenfass discloses receiving from a user a request (paragraph 0195, receives an indication from the user about which alternative features the user wants to include in a property profile); receiving from an image-capturing device located on the property one or more virtual- reality images depicting at least a portion of the property (paragraph 0193, augmented reality user device triggers the camera to capture an image of the property); identifying in the one or more images one or more defects in the property  (paragraph 0194, identifying the features of the property; paragraph 0195, identified features; figure 3); and communicating one or more characteristics of the one or more defects to the user (figure 3).  Davis discloses receiving from a user a request for performance of a service on a property (col. 23, lines 53-55, receiving a reference request message from a user computing device; col. 25, lines 65-67, may be configured to identify an insurance policy with the property, at least one field of a claim); identifying based on one or more annotated previously captured images (col. 10, lines 54-65, reference information may refer to data, including text, audio, video and/or image data, that may be stored and may be descriptive of background or reference details about an item, object, user and/or property; col. 227, lines 45-52, public record and non-image historical data on a property may also be displayed for more convenient comparisons, with differences between recorded data and newly-seen images being flagged or otherwise highlighted, e.g. a previously reported square footage that no longer matches because of a new addition).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616